Mr. Justice Taylor delivered the opinion of the court. 2. Appeal and error, § 1034*—what mil he taken judicial notice of. The Appellate Court will take judicial notice that dynamite is an explosive. 3. Sales, § 282*—what does not constitute admission of conformance of dynamite with contract. Where defendant purchased from the plaintiff a quantity of dynamite, held that an opportunity by defendant to examine the dynamite delivered and its subsequent use by defendant did not constitute an admission by defendant that the quality of the dynamite was satisfactory and that it conformed to the contract, as a mere examination of the boxes and their contents would not necessarily inform the defendant of the quality of the dynamite. 4. Municipal Court of Chicago, § 13*—what is inappropriate allegation in statement of claim for goods sold and delivered. An allegation in a statement of claim to recover for goods sold and delivered that the defendant had pending in another court a suit for the purpose of recovering unliquidated damages for an alleged breach of the contract sued on in such statement of claim, held to be inappropriate in such statement. 5. Municipal Coubt of Chicago, § 5*—what constitutes misuse of rules as to prolixity of pleadings. A great volume of pleadings, as amended and additional statements of claim, in the Municipal Court, held to be a misuse of the rules of that court, as such rules were adopted rather to prevent than to increase the prolixity of pleadings in that court.